    Case: 1:18-cv-03385 Document #: 31 Filed: 07/08/19 Page 1 of 3 PageID #:199




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      Tommy Ray Ortiz                    )
      (2017-0720030),                    )
                                         )
                    Plaintiff,           )
                                         )            Case No. 18 C 3385
             v.                          )
                                         )            Judge Edmond E. Chang
                                         )
      Bill Epperson, et al.,             )
                                         )
                    Defendants.          )

                                        ORDER

       Plaintiff, Tommy Ray Ortiz, who is currently a detainee in the Cook County
Jail, brought this pro se civil rights action, 42 U.S.C. § 1983, challenging certain
events that happened when he was detained at Elgin Mental Health Center in 2018.
On April 1, 2019, the Court dismissed Ortiz’s complaint without prejudice because it
failed to comply with the pleading requirements of Federal Rule of Civil Procedure
8(a) and because it contained misjoined claims and defendants under Federal Rule of
Civil Procedure 20(a)(2). R. 24. Ortiz has submitted a proposed amended complaint
R. 29.

       Under 28 U.S.C. §§ 1915(e)(2) and 1915A(a), the Court is required to screen
pro se prisoners’ complaints and dismiss them if they are frivolous or malicious, fail
to state a claim on which relief may be granted, or seek monetary relief against a
defendant who is immune from such relief. See Jones v. Bock, 549 U.S. 199, 214
(2007); Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). Under Federal Rule of
Civil Procedure 8(a)(2), a complaint must include “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short
and plain statement under Rule 8(a)(2) must “give the defendant fair notice of what
the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (citation omitted). Under federal notice-pleading standards, a
plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. Put differently, a “complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
550 U.S. at 570). “In reviewing the sufficiency of a complaint under the plausibility
standard, [courts] accept the well-pleaded facts in the complaint as true.” Alam v.
    Case: 1:18-cv-03385 Document #: 31 Filed: 07/08/19 Page 2 of 3 PageID #:200




Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013). Courts also construe pro se
complaints liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

       Ortiz has re-organized the allegations in the amended complaint (and reduced
it from 45 pages to 42 pages). But the allegations in the amended pleading are
basically the same as the allegations in the original complaint. Specifically, Ortiz’s
amended pleading, like his original pleading, presents a plethora of allegations
against various individuals arising from what appears to be unrelated events. Like
the original complaint, the amended complaint runs afoul of Rule 8(a)(2), which
requires “a short and plain statement of the claim showing that the pleader is entitled
to relief,” in order to “‘give the defendant fair notice of what the … claim is and the
grounds upon which it rests[.]’” Twombly, 550 U.S. at 555; see also Windy City Metal
Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 667 (7th Cir.
2008). The allegations jump around between Defendants and different events that
occurred in 2018 when he was detained at Elgin, and bury the reader in prolixity (too
many details). See United States ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374,
378-79 (7th Cir. 2003) (a complaint that is too jam-packed with details makes it too
difficult to comprehend and too difficult to answer). Also, Ortiz still has not linked
specific allegations to specific Defendants in all instances (the amended pleading is
peppered with ambiguous references to unknown security guards, security tech aids,
and guards generally). See Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (a
complaint’s allegations must “adequately connect specific defendants to illegal acts”).

       Second, misjoinder is still a problem. Much like the original complaint, the
amended pleading lists numerous (known and unknown) Elgin staff members in
connection with certain events that occurred at the facility. More specifically, the
amended pleading identifies an incident that occurred in April 2018 when Ortiz was
aggressively searched by Elgin staff (for a candy bar), physically “attacked” by staff,
and then forcibly injected with medication by staff. R. 29 at 9-13. The amended
pleading also identifies instances when Ortiz’s orthopedic shoes were confiscated by
Elgin staff members. Id. at 13-14. The amended pleading also complains about Elgin
staff allegedly falsifying Ortiz’s records in order to have Ortiz moved to the forensic
psychiatric unit at the facility (where he claims he was subjected to violence at the
hands of other inmates). Id. at 14-15. Further still, the amended pleading complains
about instances when Elgin staff prevented Ortiz from using the bathroom (which
forced Ortiz to urinate and defecate on himself). Id. at 16. As explained in the prior
order, Ortiz may not bring unrelated claims against unrelated defendants in a single
complaint. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). So any further
amended complaint should be limited to related claims against properly joined
defendants. Any remaining claims must be brought in a separate lawsuits,
accompanied by a separate applications to proceed in forma pauperis (and requiring
separate filing fees).

                                          2
    Case: 1:18-cv-03385 Document #: 31 Filed: 07/08/19 Page 3 of 3 PageID #:201




       For the reasons discussed, the amended complaint may not proceed and is
dismissed without prejudice. Given the nature of the allegations in the original and
amended versions of the complaint, Ortiz may be able to state plausible claims. So
the Court recruits attorney Michael L. Ralph to represent Ortiz in accordance with
counsel’s Trial Bar obligations under the District Court’s Local Rule 83.37. After
investigation, counsel should file an amended complaint, if he can do so consistent
with his obligations under Federal Rule of Civil Procedure 11.

       Lastly, Ortiz’s “motion to compel the defendant(s) to supply this plaintiff with
the full and true names of all of the defendant(s)” [28] is denied without prejudice.
His recruited counsel will have discovery tools, including early issuance of subpoenas,
to determine the identity of Doe Defendants if needed.

      The status hearing of July 19, 2019, is reset to August 7, 2019, at 9:45 a.m.


                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: July 8, 2019




                                          3
